[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 663 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 664 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 665 
The complaint alleged a contract with the defendant to carry the plaintiff from New York to San Francisco, in California, with diligence and without unreasonable delay, and in the transit (except across the isthmus from Chagres to Panama) to provide suitable boats and accommodations, and comfortable and wholesome food and fare. The judge refused to nonsuit at the close of the plaintiff's case, and upon the evidence adduced, submitted the question to the jury, whether such a contract had been made, and if made as alleged, whether it had been broken by defendant, It is upon this refusal to nonsuit that the principal questions in the case arise.
I think it was not error to refuse the nonsuit. It is not claimed, if there was evidence of an agreement to transport *Page 666 
the plaintiff as a passenger from New York to San Francisco, proper to be submitted to the jury. The defendant contends that there was no evidence of any contract whatever between the defendant and the plaintiff, but that if any was made with the latter, it was not a single contract for a passage from New York to San Francisco, but two separate contracts; one to carry from New York to Chagres, in the steamer Ohio, and the other to carry from Panama to San Francisco, in the steamer Republic. The first of these grounds rests upon the assumption that whatever verbal contract was proven, was between the defendant and James R. Birdseye; the second, upon the ground that two tickets were issued for passage in the Ohio and the Republic, which were the only legitimate evidence of any contract between the plaintiff and defendant. Neither of these grounds are maintainable. It is entirely certain from the evidence, that the contract of the defendant was not made with Birdseye in any other way than as the agent of the plaintiff, and this the defendant knew; and the tickets received for the passage were not the only proper evidence of the defendant's agreement; nor did they preclude the plaintiff from showing, by parol testimony, a contract with him to carry for the entire route. This point was distinctly adjudged in Quimby v. Vanderbilt, (17 N.Y., 306.)
Now, what was the evidence bearing on the question of an agreement to carry the plaintiff through to San Francisco? In May, 1850, the defendant was engaged in the transportation of passengers and the United States mail, through from New York, by way of Chagres, to San Francisco. He advertised his line as the "through line to California via Chagres, carrying the U.S. mail." And the advertisement announced to the public that the steamship Ohio would sail on the 28th of May, and that the books were open for passage to Charleston, Savannah, Havana, New Orleans and Chagres, and for through tickets to San Francisco. The plaintiff resided in Ontario county. In May, and some days before the Ohio was to sail, James R. Birdseye (who was also a resident of Ontario county), called upon the defendant at his *Page 667 
office, in New York, to purchase tickets to California for himself, the plaintiff, and others of his neighbors.
Birdseye had the money of the plaintiff in his hands, and was instructed by the latter to buy three tickets for him, if he would not be detained on the isthmus. He stated to the defendant, that the party did not wish to be detained on the isthmus, and would rather wait until they could go direct through. The defendant replied, that they would not be detained over five or ten days; that he expected two vessels to meet them at Panama; but did not mention the names of the vessels, nor where he expected them to come from. He said that the accommodations on board the vessels should be good farmer's fare. The steerage passage to California, in vessels on the Atlantic and Pacific sides, was $200 for each person, and Birdseye procured tickets from the defendant for eight persons — one for himself, three for the plaintiff and four for other neighbors. The price of the passage was paid in advance, and two tickets were issued to each of the persons, one for $50 passage in the Ohio from New York to Chagres, and the other $150 for passage in the Republic from Panama to San Francisco. These tickets were in the form of receipts for passage, and were drawn by the defendant, or under his immediate direction. The defendant stated that he would draw them all to Birdseye, although the latter told him they were for other persons. He attempted to give him the names of the persons for whom he contracted, that they might be put in the tickets, when the defendant suggested that he should take them all in his own name and transfer them to the several persons for whom he received them, and they were filled up accordingly in his own name. The ticket for the Atlantic side of the route was in this form: "U.S. Mail Steamship Ohio, New York, May 24, 1850. Received fifty dollars for the passage of Mr. Birdseye, or bearer, to Chagres, in steerage berth, No. 292. Sails May 28, at 3 P.M. from pier, foot of Warren street, N.R." The defendant's office was No. 118 West street, New York. The ticket for the Pacific side of the route was as follows: "Steamship Republic, office 118 *Page 668 
West steet, New York. New York, May 24, 1850. Received one hundred and fifty dollars for the passage of J.R.B., or order, from Panama to San Francisco, in steerage berth No. 333. Good for the first voyage." The plaintiff, with two of his men, for whose passages to California he had furnished the money, sailed in the Ohio on the 28th of May, and reached Chagres on the 12th June, and Panama on the 17th June. The three tickets, procured for him by Birdseye, secured them admission on board of the Ohio and Falcon, two of the vessels, on the Atlantic side, of the defendant's line. No steamers of the line arrived at Panama for more than two weeks after the plaintiff reached there, and the Republic did not arrive there before the 15th July, nor was she ready to sail to San Francisco before the 27th of that month. After the plaintiff had been at Panama about two weeks he was attacked with the Panama fever, which illness continued until he left for home on the 25th July. Whilst he was at Panama the Columbus, a vessel of the line, ran from there to San Francisco, but the plaintiff was then sick, and his ticket being for the Republic he could not get passage.
These were the leading features of the case, and the evidence was mainly undisputed. It was quite enough to render it proper to submit it to the jury to say whether the contract was entire to convey the plaintiff from New York to San Francisco, or whether there were two separate contracts as the defendant contended. Indeed, I think the proof showed clearly that the contract was entire for the whole route. The payment of the passage money through, was of itself strong, if not conclusive evidence. The plaintiff, through his agent, applied to the defendant, who was engaged in the business of carrying passengers from New York to San Francisco, to obtain such passage, and he was promised it for $200; fifty dollars for steerage berth and fare on the Atlantic side, and $150 for steerage berth and fare on the Pacific side. He paid, and the defendant received $200 from him, to be transported over the entire route. This price of passage was paid in advance, and corresponded *Page 669 
with the defendant's advertised rates of steerage passage in his line upon the Atlantic and Pacific. The giving of two tickets was not a circumstance to raise a doubt of the entirety of the contract, but if it did, it was for the jury to solve the doubt.
Under a charge that was unobjectionable, the jury found that the defendant contracted, as alleged by the plaintiff, to carry the latter from New York to San Francisco, except across the isthmus from Chagres to Panama. The defendant could make such a contract as principal, though he may have been but part owner of the line, and such contract could be established by the circumstances, notwithstanding the passenger received separate tickets for separate vehicles in the line. These passage tickets are generally to be regarded as tokens rather than contracts, and are not within the rule excluding parol evidence to vary a written agreement. (Quimby v. Vanderbilt, 17 N.Y. 306.) The circuit judge was entirely right in his charge, that if there were, besides the tickets; a substantial independent contract, the jury might find their verdict on that, notwithstanding it was not expressed in the tickets; that they were not confined to the tickets as evidence, but might find a separate contract, or a contract partly evidenced by the tickets.
The defendant having undertaken to carry the plaintiff from New York to San Francisco, the law imposed upon the former, independent of any special agreement, the duty of carrying the latter through without unreasonable detention, and to furnish him fare, such as was usual and proper for a steerage passenger on the voyage. At the time of the negotiation for passage, and when the contract was made, the defendant represented that the delay at Panama would not exceed five or ten days, yet the plaintiff was detained there about six weeks, without any means being provided for his conveyance to San Francisco. Upon the whole proof, and under instructions to which there was no exception, and of which the defendant certainly had no reason to complain, the judge submitted to the jury the question whether this detention was not without excuse, and constituted a breach *Page 670 
of the contract. The jury found the delay without any excuse. There was no evidence whatever that the position of the steamer Republic was communicated to Birdseye the agent of the plaintiff, or to the plaintiff himself, when the contract was made, or that either knew that the vessel had been sent around from New York to Panama to take her place on the Pacific portion of the line; yet the judge submitted to the jury to say whether that fact had been communicated to the plaintiff when the contract was made, and whether the contract was to use due diligence in bringing her to Panama, intimating that if that was the contract the defendant had used due diligence in bringing the vessel to Panama, and the detention of the plaintiff at that place, under such circumstances, was excused. If either party had reason to complain of these instructions it was the plaintiff. He knew nothing of the Republic having been sent around to take her place in the line. The defendant undertook to carry him with the ordinary speed of transit, and within a reasonable time, and failing to do so, the contract was broken. If the Republic was not at Panama in season, the defendant should have provided another conveyance in her place. This idea of excusing the delay by the non-arrival of the Republic is based exclusively upon the position that the ticket for that vessel expressed the only contract for transit on the Pacific portion of the route.
The jury having found that the defendant contracted to carry over the entire route, and that he had broken his contract, the only remaining question was one of damages. On this subject, the instructions were that the plaintiff was entitled to recover the $200 paid for passage money, the expense of returning from Panama to New York, and his expenses while at Panama. To this extent no objection could be urged, as it was a damage necessarily resulting from a breach of the contract. Indeed, it is not contended that if the plaintiff had, under the circumstances, a right to abandon the contract, these were not proper items of damage. The jury were also further instructed that if, by the misconduct of the defendant, the plaintiff's voyage was *Page 671 
broken up, and he was detained at a sort of pest house, so that merely from that cause he took sick, damages on that account might also be recovered. That the jury must be satisfied that the sickness was caused wholly by the unreasonable detention, and in that case they might compensate the plaintiff for his suffering and expense. The defendant excepted generally to so much of the charge as allowed the jury to award damages for the plaintiff's sickness; and subsequently requested the judge to instruct them, which request was refused, "that the defendant was not liable for any loss or suffering sustained by the plaintiff in consequence of his illness at Panama." This branch, of the charge was unobjectionable, cautiously limited as it was. The jury were distinctly told that they could allow nothing for sickness and expenses, except that which directly and immediately resulted from the breach of the contract by the defendant. The evidence was sufficient to authorize the jury to find that the illness of the plaintiff was caused wholly by his detention at Panama; but had there not been evidence in the case to justify the submission of the question to them, no objection of that kind was taken.
Among the numerous propositions submitted to the judge to charge, was the following: "That if the jury believed that at the time the plaintiff abandoned his journey, and started on his return to New York, the Republic was at Panama, ready to convey him, in the ordinary course of her voyage, thence to San Francisco, the abandonment of the journey was voluntary on his part, and excused any further performance by the defendant." The judge had, substantially, charged the converse of this proposition, to which no exception was taken. The Republic reached Panama about the middle of July, but was not ready to sail to San Francisco until the 27th of that month. A fortnight before she arrived, the plaintiff was prostrated by fever, and he continued ill until, on the 25th of July, under the advice of a physician, he left for home. He was so ill when he started from Panama, that he could not get upon the back of a mule without assistance, and required an attendant as far back as *Page 672 
Cruces. He was unable to go on to California on this account, and his physician so advised. The judge's instructions were, that if he had not been unreasonably detained, and he abandoned his journey and started for home after the Republic reached Panama, his abandonment was against him; but after a breach of the contract by the defendant, and an unreasonable detention at Panama, the plaintiff had a right to abandon the contract, and especially, if by the defendant's unreasonable detention his health had been impaired. This was strictly correct. After the defendant had broken the contract, the plaintiff had the right to abandon it; especially, if by such breach the objects of the plaintiff's journey was frustrated, and he disabled by sickness, occasioned by the defendant's wrongful detention, from proceeding. The abandonment of his journey under such circumstances, though the Republic was at the time at Panama, ready to convey him, in the ordinary course of her voyage thence to San Francisco, would be no excuse for the defendant's breach of duty.
On the trial, after giving evidence to show that the defendant was not interested as owner of the steamer Republic, it was proposed to prove in what capacity he was acting in selling tickets for that vessel. The evidence was properly rejected. It was not material, for the defendant was liable for the damages on his contract whether he had any interest as owner in the steamer or not.
I am of the opinion that the judgment should be affirmed. The principal questions in the case are identical with those raised in Quimby v. Vanderbilt (supra), and were disposed of at the Circuit in accordance with the principles of that case. The evidence in that case which was held sufficient to authorize a jury to find that the defendant's contract was a single and entire one to carry through, was no stronger than in the present; and there, as here, it was claimed, though ineffectually, that the tickets which the plaintiff received and held for the passage over the several routes, were, in themselves, written evidence of the bargains by which he engaged his passage, and that he was precluded from contradicting *Page 673 
them by parol testimony of an entire contract with the defendant.